ELECTROLYTE MEMBRANE FOR FUEL CELLS CONTAINING CATALYST COMPOSITE HAVING IMPROVED OXYGEN PERMEABILITY AND METHOD OF PRODUCING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 9/26/2022:
Claim 1 has been amended; claims 2 and 9 have been canceled. No new matter has been entered.
Previous rejection under 35 USC 102 has been withdrawn due to amendment.
Previous rejections under 35 USC 102/103 and 103 have been upheld.

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “In further preferred aspect, the oxygen-permeable material includes a perfluorinated sulfonic acid polymer having a greater oxygen permeability than an oxygen permeability of the ionomer. When the coating layer 520 is present, as shown in FIG. 5, since the gas permeability of the periphery of the catalytic metal component 511 is greater than that of the periphery of the ion transport layer 400, the flow of oxygen gas may be induced, so the oxygen gas may easily reach the catalytic metal component 511. In contrast, when the coating layer 520 is not present as shown in FIG. 4, the oxygen gas crossing over the electrolyte membrane may fail to reach the catalytic metal component 511, and may move to the electrode. See also, page 11, lines 8-13 of the instant specification. In other words, the ionomer and the oxygen-permeable material in the coating layer of the catalytic composite are chemically different ionomers or polymers. 
Such a feature of the instantly claimed invention, e.g., using different ionomers having different oxygen-permeability in the coating layer on the catalytic particle and in the electrolyte membrane, and the associated advantages are not suggested or taught in the cited documents, whether considered alone or in combination. 
Aoki merely reports using a single ionomer, Nafion, both for a coated material over catalyst particle and a membrane. See also Fig. 7 in Aoki.”
The Examiner respectfully traverses. Aoki discloses coating carbon black-support Pt with a Nafion solution, in particular DE521 (See 2. Experimental). This is an industrially-made perfluorinated sulfonic acid polymer (Examiner has attached a data sheet for this material made by DuPont.). The resulting Nafion-Pt/CB paste is then pressed onto a Nafion 112 membrane (See 2. Experimental). This is an industrially-made ionomer. While the Applicant is correct in that Nafion is used for both coating material and membrane (membrane=ion transport layer), Aoki teaches a perfluorinated sulfonic acid ionomer and perfluorinated sulfonic acid polymer as claimed. While oxygen permeability of these materials is not disclosed by Aoki, the case law under MPEP 2112.01 still stands. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aoki et al. (Electrochem. Comm. 8, (2006), 1509-1513).
Regarding claims 1 and 10, Aoki et al. teach an electrolyte membrane for fuel cells (Abstract) comprising: an ion transport layer comprising (i) an ionomer having proton conductivity (Experimental, Figs. 1 and 7 disclose an electrolyte membrane comprising Nafion 112 in protonated (H+) form.) and (ii) a catalytic composite dispersed in the ion transport layer (Abstract and Experimental disclose Pt catalysts.), wherein the catalytic composite comprises: a catalytic particle comprising a catalytic metal component having an activity of decomposing hydrogen peroxide (Abstract discloses Pt catalysts which are capable of generating peroxides as a by-product in fuel cell chemistry via a two electron reduction.) ; and a coating layer formed on at least a part of a surface of the catalytic particle and comprising an oxygen-permeable material (Fig. 7 and Experimental disclose a PFSA ionomer coating the Pt/C catalyst material.);wherein the ionomer comprises a perfluorinated sulfonic acid ionomer (Experimental discloses Nafion 112 as the electrolyte membrane. Nafion is a perfluorinated sulfonic acid ionomer.); the oxygen permeable material comprises a perfluorinated sulfonic acid polymer (Experimental section discloses coating carbon black-support Pt with a Nafion solution, in particular DE521. This is an industrially-made perfluorinated sulfonic acid polymer.).
However, they do not specifically teach wherein the oxygen-permeable material has a greater oxygen permeability than an oxygen permeability of the ionomer or wherein the oxygen-permeable material comprises a perfluorinated sulfonic acid ionomer having an oxygen permeability, measured at any point within a temperature range of about 30°C to 150°C and a relative humidity range of about 20% to 100%, of about 3.0 x 10-9 cc cm/(cm2- sec- cmHg) or greater.
MPEP 2112.01 Composition, Product, and Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4, Aoki et al. teach the electrolyte membrane according to claim 1, wherein the catalytic particle comprises the catalytic metal component supported on a support (Experimental and Fig. 7 disclose platinum particles supported on carbon black.).
Regarding claim 5, Aoki et al. teach the electrolyte membrane according to claim 1, wherein the catalytic metal comprises one or more selected from the group consisting of platinum (Pt), gold (Au), palladium (Pd), silver (Ag), osmium (Os), iridium (lr), and ruthenium (Ru), and the catalytic metal is supported on a support comprising one or more selected from the group consisting of: carbon; silica; zeolites; transition metals selected from the group consisting of Groups 4B, 5B, 6B, 7B and 8B; oxides or carbides of the transition metals (Experimental and Fig. 7 disclose platinum particles supported on carbon black.).
Regarding claim 6, Aoki et al. teach the electrolyte membrane according to claim 1, wherein the coating layer is formed on at least a part of a surface of the catalytic metal component of a surface of the catalytic particle (Fig. 7).
Regarding claims 7 and 8, Aoki et al. teach the electrolyte membrane according to claim 1, wherein the oxygen-permeable material is capable of conducting an ion and compatible with the ionomer. (Fig. 7 and Experimental disclose a PFSA ionomer coating the Pt/C catalyst material which is ionically conductive and compatible with the ionomer.)
Regarding claim 11, Aoki et al. teach the electrolyte membrane according to claim 1, wherein the electrolyte membrane comprises the catalytic composite in an amount of about 0.01 mg/cm2 to 0.90 mg/cm2 (Experimental discloses 0.8 mg/cm2.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (Electrochem. Comm. 8, (2006), 1509-1513) as applied to claim 1 above, and further in view of Berta et al. (US 9,847,533 B2).
Regarding claim 12, Aoki et al. teach the electrolyte according to claim 1. However, they do not teach wherein the electrolyte membrane further comprises a reinforcing layer, wherein the ion transport layer is formed on at least one surface of the reinforcing layer.
Berta teaches a composite membrane consisting essentially of (a) at least one expanded PTFE membrane having a porous microstructure of polymeric fibrils, and (b) at least one ton exchange material impregnated throughout the porous microstructure of the expanded PTFE membrane so as to render an interior volume of the expanded PTFE membrane substantially occlusive; (c) at least one substantially occlusive, electronically insulating first composite layer interposed between the expanded PTFE membrane and the first surface, the first composite layer comprising a plurality of first carbon particles supporting a catalyst comprising platinum and an ion exchange material (Abstract), Berta teaches the electrolyte membrane further comprises: a reinforcing layer (polymeric support 65, Fig. 6, Col. 15, lines 35-45), wherein the ion transport layer is formed on at least one surface of the reinforcing layer (Fig. 6, Col. 15, lines 50-67 & Col. 16, lines 1-23).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the electrolyte membrane further comprises: a reinforcing layer, wherein the ion transport layer is formed on at least one surface of the reinforcing layer as taught by Berta as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729